Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 04, 2015

The Court of Appeals hereby passes the following order:

A15A1478. JACQUELYNE G. FREEMAN AND LARRY E. FREEMAN v.
    HERITAGE PROPERTY MANAGEMENT SERVICES, INC.

      Upon consideration of the Appellee’s Emergency Motion to Abate and Remand
for Enforcement of Settlement, said motion is hereby GRANTED.                   This case is
remanded to the trial court for it to consider a motion to enforce settlement
agreement, which the Appellee has indicated that it will file. Upon resolution of said
motion, either and/or both parties may file a new Notice of Appeal should they wish.

                                       Court of Appeals of the State of Georgia
                                                                            06/04/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.